DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Claims 1, 37 are pending and under consideration. The amendment filed on 09/15/2021 has been entered. 
Withdrawn/Claim Objections
Claim 1 objected, for a typographical error which is corrected by the herein amendment is withdrawn.
Withdrawn/Claim Rejections - 35 USC § 112
Claims 1-2 were rejected under 35 USC 112(a) first paragraph, because the specification, while being enabling for: a transgenic mouse whose genome comprises a nucleic acid encoding a variant platelet membrane glycoprotein IIIa (GPIIIa) comprising a variant of SEQ ID NO: 25, wherein the variant of SEQ ID NO: 25 comprises mutations T30A, S32P, Q33L, N39D, and M470Q in SEQ ID NO: 25, wherein said mouse exhibits expression of the variant GPllla as set forth in SEQ ID NO 26 in the platelets of the mouse, and wherein said variant GPllla protein can bind to an anti-HPA-1a antibody does not reasonably provide enablement for a transgenic mouse that do not express a variant GPllla comprising the sequence set forth in SEQ ID NO: 26. Applicants’ arguments that the amendment to claim 1, to specify that the variant GPIIIa is expressed on platelets of the claimed transgenic mouse, thereby reciting the phenotype resulting from the incorporation of the humanized GPIIIa transgene into the genome of the mouse were found persuasive. Therefore the rejection of record of claims 1-2 is hereby withdrawn.  Applicant’s arguments regarding the withdrawn rejection is thereby rendered moot.

Conclusion
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the genotype and phenotype of the claimed transgenic mouse that confers expression of the variant GPIIIa protein in the platelets of the mouse to bind to an anti-HPA-1a antibody. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Magdalene K. Sgagias,
Art Unit 1632